Citation Nr: 0908282	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include radiculopathy into the upper 
extremities.

2.  Entitlement to service connection for lower extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The Veteran served as a member of the Army National Guard 
from October 1981 to March 1982.  This service consisted of 
active and inactive duty training.  He was called to active 
duty in support of Operation Desert Storm/Shield from January 
1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for a cervical 
spine disability, to include radiculopathy into the upper 
extremities, and for lower extremity radiculopathy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for a 
cervical spine disability, to include radiculopathy into the 
upper extremities

The Veteran contends that his neck disability developed as a 
result of problems associated with his service-connected low 
back disability.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The Veteran has 
already been afforded a VA examination in conjunction with 
his claim for service connection for a neck disability, in 
June 2004.

The June 2004 examiner determined that the Veteran's neck 
disability, to include radiculopathy into the lower 
extremities, was not related to his service-connected low 
back disability.  The examiner reasoned that the neck and low 
back were two separate clinical sites and the disabilities of 
each were two separate entities.  The examiner did not 
address whether the low back disability had aggravated his 
neck disability.  As the Veteran contends that his current 
neck disability, to include radiculopathy into the upper 
extremities, has been aggravated by his low back disability, 
the Board finds that a remand for an additional examination 
and opinion addressing the question of aggravation is 
required.  38 C.F.R. § 3.159(c)(2) (2008).

With regard to the Veteran's claim of entitlement to service 
connection for lower extremity radiculopathy, it appears that 
in raising this claim, the Veteran is, in effect, raising a 
claim of entitlement to an increased rating for his service-
connected low back disability, as an increased rating for a 
low back disability would account for neurological impairment 
related to the low back disability.  The Board finds that the 
service connection claim is inextricably intertwined with the 
Veteran's pending claim for an increased rating for a low 
back disability.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to service-connected 
low back disability, and to determine 
whether the Veteran's cervical spine 
disability was caused or aggravated by 
his low back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.

As to his low back disability, the 
examiner should identify all low back 
orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

Further, the examiner should discuss 
the nature and severity of any right or 
left-sided radiculopathy found to be 
present and state whether it is at 
least as likely as not a manifestation 
of the Veteran's service-connected 
lumbar disc disease.

The examiner should also specifically 
opine as to whether it is at least as 
likely as not that the Veteran's 
cervical spine disability was either 
caused or aggravated by the Veteran's 
low back disability.  

The rationale for all findings and 
conclusions should be set forth in a 
legible report.  

2.  Then, readjudicate the appeal.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

